Opinión disidente en parte del
Juez Asociado Señor Irizarry Yunqué
a la cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Dávila.
San Juan, Puerto Rico, a 2 de febrero de 1981
Disiento de aquella parte de la opinión de este Tribunal en que se resuelve que el delito de posesión de una escopeta recortada, tipificado en el Art. 5 de la Ley de Armas, 25 L.P.R.A. see. 415, no está fundido necesariamente en el de portación de dicha arma, definido en el Art. 8A de dicha ley, 25 L.P.R.A. sec. 418a. (1)
*698El caso de Pueblo v. Fonseca, 79 D.P.R. 36 (1956), en que se ampara la opinión del Tribunal es inaplicable a la situación que plantean los citados Arts. 5 y 8A. En Fonseca el apelante fue convicto de violar los Arts. 6 y 8 de la Ley de Armas, 25 L.P.R.A. sees. 416 y 418, respectivamente, que prohíben, el 6 la posesión y el 8 la portación de una pistola, revólver u otra arma de fuego, “sin tener una licencia para ello expedida”. Resolvió este Tribunal, pág. 40, que: “El de-lito penado por el art. 8 de la ley por la portación ilegal de un arma de fuego cargada, es también uno separado y dis-tinto del delito penado por el art. 6 sobre posesión ilegal de un arma de fuego. Se consuma bajo circunstancias y normas de ley distintas que excluyen la posibilidad de confusión {merger) de los mismos”.
No se elaboraron en Fonseca las razones para así decidir. Un examen de la Ley de Armas revela, en apoyo de ello, que para obtener una licencia para poseer un arma se requieren razones y trámites distintos a los requeridos para la obten-ción de una licencia para portar un arma. De tal suerte, una persona puede tener licencia para poseer, pero no para portar un arma, e infringir, por tanto, el Art. 8, pero no el 6 de la Ley de Armas.
La situación es distinta en cuanto se refiere a los Arts. 5 y 8A, pues la ley no contempla la expedición de licencias para poseer o para portar escopetas de cañón cortado. No puedo concebir que una persona porte una cosa sin tener su posesión *699en el momento de portarla. En consecuencia, el delito de poseer dicha arma forma parte de, y está incluido y necesa-riamente fundido en el de portarla.
Una comparación de los Arts. 5 y 8A revela que el Art. 5 prohíbe la posesión y uso, mientras que el 8A prohíbe portar, conducir o transportar las armas allí enumeradas, que inclu-yen la escopeta de cañón recortado. Como el Art. 5 sólo pro-híbe la posesión o uso, era necesario añadir el 8A para in-cluir todas las circunstancias bajo las cuales se podrían utili-zar dichas armas prohibidas.
Es de notarse que la violación de dichos artículos es pena-ble de manera idéntica: mínimo de 10 y máximo de 25 años de reclusión. Véanse el escolio 1, ante, y el Art. 39 de la Ley de Armas allí citado. El Art. 8A no es, por tanto, un “delito agravado”. Hace tan ilegal y punible la portación y trans-portación de las armas allí mencionadas, como los Arts. 5 y 39 su posesión o uso. Como bajo ninguna circunstancia se puede tener legalmente una escopeta de cañón recortado, no cabe la distinción hecha en Fonseca entre la posesión y porta-ción del arma para establecer una base para condenar al aquí apelante de la infracción de los dos artículos como delitos independientes.
Una segunda razón por la cual no es autoridad la deci-sión de Fonseca es que desde González v. Tribunal Superior, 100 D.P.R. 136 (1971), este Tribunal abandonó la norma de “la misma prueba” y adoptó la norma del “mismo acto u omi-sión”. Al interpretar dicha norma en Pueblo v. Meléndez Cartagena, 106 D.P.R. 338, 345 (1977), dijimos que ésta incluía “no sólo un acto físico único sino también, en determinadas circunstancias, un curso de acción” y que cuando un delito es un medio necesario para cometer el otro, sólo se impondrá la pena correspondiente al delito más grave. La norma para de-terminar la existencia del concurso ha sufrido un cambio drástico desde la decisión de Fonseca y arroja dudas sobre la *700validez actual de dicha decisión, en vista de lo resuelto en Meléndez Cartagena.
Las convicciones por posesión y portación ilegal de una escopeta recortada surgen en el caso ante nos de un mismo curso de acción e impulso: el asalto del colmado “Tu Amigo”. Según señalamos antes, para poder portar una escopeta de ese tipo se requiere como medio necesario para la comisión de dicho delito su posesión ilegal. De manera que al recaer una convicción por portación ilegal se impide una condena por posesión, pues el delito de posesión se funde con el de porta-ción. Sin embargo, la mera posesión no necesariamente im-plica una portación o transportación ilegal y es, en este as-pecto, que se requiere la enumeración de todas las circunstan-cias en que se prohíbe el uso de dichas armas.
En conclusión, estimo que una violación de los Arts. 5 y 8A que ocurra durante un mismo curso de acción o impulso, no puede castigarse separadamente bajo ambos Arts. 5 y 8A. Puede acusarse por portación y recaer un fallo bajo el Art. 8A y, en circunstancias en que la portación no se prueba, recaer un fallo bajo el Art. 5 si se prueba el uso o la posesión ilegal. De acusarse bajo ambos artículos, solamente podrá castigarse bajo uno de ellos, no bajo ambos.
En cuanto a la aplicabilidad del Art. 43 de la Ley de Armas, 25 L.P.R.A. see. 453, citado en la opinión de este Tribunal, (2) baste señalar que ninguna ley puede contravenir derechos constitucionales. Reconocimos en González v. Tribunal Superior, supra, pág. 140, que el Art. 44 del entonces vigente Código Penal, adoptado en el Código Penal de 1974 como Art. 63 (33 L.P.R.A. see. 3321) (3) “tiene un alcance *701mayor que el de proteger a un acusado de la doble exposición que veda la Constitución del Estado Libre Asociado, sino que lo protege de que por un solo acto punible se le castigue más de una vez”.
De estar ante una situación de concurso de delitos no se podría interpretar el Art. 43 de la Ley de Armas para per-mitir que se castigue al apelante por dos delitos —posesión y portación de la escopeta recortada— que ocurrieron simul-táneamente como parte de un mismo acto o evento. De ser ése el alcance del Art. 43 —permitir sentencias por ambos deli-tos— sería inconstitucional bajo el razonamiento de González v. Tribunal Superior.
Considero, por las razones expuestas, que se cometió el segundo error y que no procedía la convicción y condena, como delitos separados, bajo los Arts. 5 y 8A de la Ley de Armas.

 Dichos artículos disponen como sigue:
Art. 5 — Posesión de ametralladora, carabina o escopeta de cañón cortado.
“Toda persona que posea o use sin autorización de ley una ametralla-dora, carabina, o escopeta de cañón cortado así como cualquier modificación de éstas, será culpable de delito grave. Esta sección no será aplicable a la posesión o uso de estas armas en el cumplimiento de sus deberes oficiales por miembros de la Policía, el alcaide, el superintendente o cualquiera de sus auxiliares de cualquier prisión, penitenciaría, cárcel de distrito o municipal, o cualquier otra institución para la detención de personas con-victas o acusadas de algún delito o detenidas como testigos en casos criminales, incluyendo alguaciles y alguaciles auxiliares, o cualquiera otros funcionarios del orden público, así como tampoco a la posesión o uso de estas armas por cualquier persona en funciones de su cargo en el servicio de las Fuerzas Armadas de los Estados Unidos en Puerto Rico, o en el servicio de correos, aduanas e inmigración de los Estados Unidos, o en cualquier servicio del Gobierno de Estados Unidos que por la ley de su *698creación le autorice a usar tales armas, así como tampoco a la posesión por cualquier empresa de transportación mientras éstas las transporte directa-mente para su entrega en cualquier sitio para uso de los funcionarios o personas anteriormente nombrados.”
Art. 8A — Delito agravado
“Toda persona que porte, conduzca o transporte, sin autorización de ley, una ametralladora, escopeta, escopeta de cañón cortado, rifle, carabina o cualquier modificación de estas armas será sancionada con pena de re-clusión por un término mínimo de 10 años y máximo de 25 años.”
En virtud del Art. 39 (25 L.P.R.A. see. 449) la penalidad para la infracción del Art. 5 es la misma que para el 8A: mínimo de 10 y máximo de 25 años de reclusión.


 Dice así:
“El proceso y castigo de cualquier persona por cualquiera de los delitos definidos y castigados por este Capítulo no impedirá el proceso y castigo de la misma persona por cualquier otro acto u omisión en violación de cualquiera de las demás disposiciones de este Capítulo, del Código Penal, Título S3, o de cualquiera otra ley.”


Dispone dicho artículo:
*701“Salvo lo dispuesto en la sección siguiente, un acto u omisión penable de distintos modos por diferentes disposiciones penales, podrá castigarse con arreglo a cualquiera de dichas disposiciones pero en ningún caso bajo más de una.
“La absolución o convicción y sentencia bajo alguna de ellas impedirá todo procedimiento judicial por el mismo acto u omisión, bajo cualquiera de las demás.”